Citation Nr: 9919245	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-15 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of pension benefits.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in December 1997 by 
the Committee on Waivers and Compromises (COWC) of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

Review of the record reveals that additional development is 
necessary in this case prior to appellate consideration of 
the issue on appeal.  Initially, the record reflects that in 
December 1997, the COWC granted a partial waiver pursuant to 
the veteran's July 1997 request, in the amount of $1,010.00 
and denied waiver of recovery of $8,509.00.  The COWC 
indicated that the veteran's total outstanding indebtedness 
at that time was $9,519.00 and that while recovery of the 
entire outstanding indebtedness would "seriously impair [the 
veteran's] ability to provide for some of the basic 
necessities of life," it would not be against equity and 
good conscience to deny waiver of $8,509.00.

The appellant submitted a timely Notice of Disagreement to 
the December 1997 decision and in September 1998, a Statement 
of the Case (SOC) was issued.  The COWC indicated within the 
SOC that the reason for the denial was that the veteran was 
notified of the $9,519.00 pension overpayment debt in January 
1996 and that there had not been a request for waiver within 
180 days of this notification.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2) (1998).  However, careful review of 
the December 1997 decision, as noted above, suggests that the 
COWC adjudicated the appellant's claim for waiver of the 
outstanding pension overpayment indebtedness on the merits of 
the veteran's claim and granted a partial waiver based upon 
consideration of the principles of equity and good conscience 
in contrast to the reasoning provided within the SOC.  In 
view of the confusion surrounding the basis upon which the 
veteran's request for waiver was denied, additional action is 
required to clarify the record in order to allow the veteran 
to formulate a reasonable response to the COWC's decision.

Furthermore, there is some question surrounding the exact 
amount of the outstanding overpayment indebtedness.  
Apparently, during the time period for which the original 
indebtedness ($9,519.00) was being considered by the COWC, a 
second overpayment in the amount of $1,010.00 was discovered 
and finally, a third overpayment in the amount of $9,126.00 
was also identified.  The December 1997 decision indicates 
that the total outstanding indebtedness at that time was 
$9,519.00.  However, a partial waiver was granted in the 
amount of $1,010.00, the amount of the second overpayment.  
The total outstanding indebtedness was then considered to be 
$8,509.00, a significant portion of which apparently had 
already been recovered.  Subsequent documentation reflects 
that both the second overpayment ($1,010.00) and the third 
overpayment ($9,126.00) were waived by the COWC but, as noted 
above, the original indebtedness of ($9,519.00) was not 
waived, in apparent contrast to the December 1997 decision 
which indicated that a portion of this amount was waived.  In 
view of the obvious confusion regarding the specific 
overpayments and actions taken with respect to waiver of 
those overpayments, additional action is deemed necessary to 
clarify the record.  In this regard, the Board believes that 
the COWC should prepare a "paid and due" audit for the 
record to specifically identify the source and date of the 
creation of all overpayments, the date upon which the veteran 
was notified of each overpayment, and the actions taken by 
the COWC regarding waiver of each overpayment.

The Board further notes that in August 1994, the RO proposed 
to rate the veteran incompetent for VA purposes.  Although 
the record documents that final action regarding competency 
was not taken until March 1998, at which time the veteran was 
determined to be unable to handle the disbursement of funds, 
it is further documented that the health conditions which 
impair the veteran's functioning have been in existence since 
approximately 1993.  The Board believes that these 
circumstances must not be disregarded by the COWC in their 
consideration of his claim for waiver of the pension 
overpayments and the circumstances surrounding the creation 
of those overpayments. 

Accordingly, in view of the above and in an effort to fully 
assist the veteran in the development of his case, and to 
extend to the veteran every equitable consideration, this 
case is REMANDED for the following action:

1. The veteran should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
the claim on appeal while the case is 
in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129 (1992).

2. The COWC should prepare a "paid and 
due" audit for the record to 
specifically identify the source and 
date of the creation of all 
overpayments, the date upon which the 
veteran was notified of each 
overpayment, and the actions taken by 
the COWC regarding waiver of each 
overpayment.  The "paid and due" 
audit should be associated with the 
record and a copy should be provided 
to the veteran.

3. Should the COWC determine that waiver 
of any of the outstanding overpayments 
not be in order, specific reasons and 
bases must be given for the decision 
in a manner which provides for a 
meaningful response by the veteran.


If the benefit remains denied, the veteran should be 
furnished a Supplemental Statement of the Case (SSOC) which 
provides citation to and discussion of the relevant law and 
regulations and a reasonable period of time in which to 
respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

